 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDblank decertification forms from a UCW representative.Even afterthe filing of the instant petition, the UCW contacted the Employerand claimed the right to negotiate with the Employer on issues in-volving the latter's employees.On July 11, 1952, the UCW's regionaloffice apparently typed a letter for Hodges to the Employer's manager.In denying that he received assistance from the UCW in the executionof the petition, Hodges was an evasive and unreliable witness, histestimony a web of contradictions and confusions.While no one of the above facts standing alone constitutes clearproof that the Petitioner is "fronting" for the UCW, I believe thatin the aggregate they give rise to a strong inference of "fronting."At the very least, the evidence plainly was sufficient to shift to thePetitioner the burden of going forward with additional evidence torebut such inference and to establish the fact that the Petitioner wasacting independently of the UCW.10This failure to proceed in thisrespectmay be taken as indicative of an inability to do so.Ac-cordingly, I find from the record as a whole that the Petitioner isacting as a "front" for the UCW, and agree with my colleagues thatthe petition herein be dismissed.1'CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.10R.J. Reynolds TobaccoCo.,83 NLRB 348.n SeeKnife River Coal MiningCo.,91 NLRB 176;Hammond Bag&Paper Co.,94 NLRB905;WoodParts,Inc.,101 NLRB 445;N.L. R. B. v. Happ Bros. Co., Inc.,196 F. 2d195 (C. A. 5).NATIONAL SHOES, INC., AND NATIONAL SYRACUSE CORPORATIONandUNITED WHOLESALE,RETAIL AND DEPARTMENT STOREUNION OFAMERICA,CIO, LOCAL586.Case No.3-CA-562.March 11, 1953Decision and OrderOn November 25, 1952, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondents filedexceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. The'Pursuant to the provisionsof Section3 (b) of the Act, theBoard has delegated itspowers in connectionwith thiscase to a three-member panel[Chairman Herzog andMembers Murdock and Peterson].103 NLRB No. 58. NATIONAL SHOES, INC.439rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, National Shoes,Inc., and National Syracuse Corporation, Syracuse, New York, theirofficers, agents, successors,and assigns, shall :1.Cease and desist from:(a)Refusing to bargain collectively with United Wholesale, Retailand Department Store Union of America, CIO, Local 586, as theexclusive representative of all employees of Respondents' Syracuse,New York, retail store, exclusive of the store manager and all super-visors as defined in the Act.(b)Taking any unilateral action in derogation of the aforesaidUnion's right to act as the exclusive representative of such employees,with respect to rates of pay, wages, hours of employment, and othertermsor conditions of employment.(c) In any other manner interfering with the efforts of the afore-said Union to bargain collectively with it on behalf of the employees inthe appropriate unit, as their exclusive bargaining agent.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with United Wholesale, Re-tail and Department Store Union of America, CIO, Local 586, as theexclusive bargaining representative of the employees in the bargainingunit, with respect to rates of pay, wages, hours of employment, andother conditions of employment, and if an understanding is reached,embody such understanding in a signed agreement.(b) Post at their retail store in Syracuse, New York, copies of thenotice attached to the Intermediate Report marked "Appendix C." 2Copies of such notice, to be furnished by the Regional Director forthe Third Region, shall, after being duly signed by the Respondents'representative, be posted by the Respondents immediately upon re-ceipt thereof and maintained by them for a period of sixty (60) con-secutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsThis notice,however, shall be, and it hereby is, amended by striking from the firstparagraph thereof the words"Recommendations of a Trial Examiner"and substitutingin lieu thereof the words"A Decision and Order."In the event this Order is enforced bya decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words "Pursuant to a Decree of the United StatesCourt of Appeals, Enforcing an Order." 440DECISIONSOF NATIONALLABOR RELATIONS BOARDshall be taken by the Respondents to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for the Third Region, in writing,within ten (10) days from the date of this Order, as to what steps theRespondents have taken to comply herewith.Intermediate ReportSTATEMENT OF THE CASEThe questions for determination herein are :(1) Is the relationship between National Shoes, Inc., and National SyracuseCorporation' such that they constitute a single employer within the meaningof the National Labor Relations Act, as amended, herein called the Act?'(2) If these firms do not constitute a single enterprise, may jurisdiction beasserted over National Syracuse Corporation?(3)Do the facts reveal a refusal to bargain within the meaning of theAct?Jurisdiction-EmployerNational Shoes, Inc., is a New York corporation engaged in the purchase, dis-tribution, and sale of shoes and related products. It maintains its principalplace of business in Bronx, New York, and in its own name, operates retail storesin New York and other States of the United States-25 retail outlets in NewYork and 55 in States other than New York. In addition, it distributes shoesand related products through retail outlets operating under names other thanNational Shoes, Inc., one of these being National Syracuse Corporation.In thecourse and conduct of its business it uses the trade name "National Shoes."During the calendar year 1951 National Shoes, Inc., purchased quantities ofshoes,related items, and other materials valued in excess of $2,000,000, ofwhich in excess of 90 percent was purchased and transported in interstate com-merce from States of the United States other than the State of New York. Allpurchasesof National Shoes, Inc., were delivered to its warehouse in the Cityof New York and thereafter, as required, deliveries were made by NationalShoes, Inc., from this warehouse to its retail stores and to retail stores of affiliatedcompanies, including National Syracuse Corporation.National Syracuse Corporation is a New York corporation having its principalplace of business in Syracuse, New York. It maintains and operates a retailstore in Syracuse, New York, where it engages in the sale and distribution ofshoes and related products under the trade name "National Shoes." Substan-tially all of the products sold and distributed by this corporation are purchasedby said corporation from National Shoes, Inc., and are delivered to the Syracusestore from the New York City warehouse of National Shoes, Inc.NationalSyracuse Corporation does not receive any deliveries directly from manufac-turers outside the State of New York. All sales by National Syracuse Corpora-tionare madewithin the State of New York.1The names of the Employers are hereby amended to conform to the complaint asamended at the hearing before the undersigned on October 20, 1952.2 Section 2 (2) of the Act states: "When used in this Act (1)The term`person' Includesone or more individuals...corporations,legal representatives,... (2)The term`employer'includes any person acting as an agent of an employer,directly or indi-rectly, ..." NATIONALSHOES, INC.441The president and the secretary-treasurer of National Shoes, Inc., organizedNational Syracuse Corporation, are its only officers-they hold correspondingpositions in each corporation-and are its only stockholders.The directors of National Shoes, Inc., and of National Syracuse Corporationconsist of Louis Fried (preside at of both firms), Mac Siegel (secretary-treasurerof both firms), Irvin Siegel (vice president of National Shoes, Inc.), and FredSiegel (vice president of National Shoes, Inc.).'The labor policy of National Shoes, Inc., is determined by its officers (LouisFried,Mac Siegel, Irvin Siegel, and Fred Siegel).The labor policy of sub-sidiary and affiliated stores, including National Syracuse Corporation, is de-termined by Mac Siegel.` In addition, a supervisor for both firms (Mr. Brenner),with Mac Siegel, participates as employer representative in bargaining confer-ences with the Union concerning employees of the National Syracuse Cor-poration.Management of National Syracuse Corporationis inthe hands of Mac Siegeland his assistants-Mr. Jacobs, Mr. Steinberg, and Mr. Brenner.These assist-ants are paid by National Shoes, Inc., and their headquarters are located in NewYork City.Counsel for the General Counsel contends that the two firms are so integratedthat they constitute a single employer within the meaning of the Act and thatsince it is clear that National Shoes, Inc., is engaged in commerce within themeaning of the Act, this Board has jurisdiction over both corporations.Re-spondents contend these firms must be treated as separate enterprises, that theemployer involved herein is National Syracuse Corporation, and that it is notsubject to this Board's jurisdiction.Decisions of the Supreme Court and of the courts of appeals establish thatwhere the operations of 2 corporations are closely integrated undercommoncontrol, and particularly where this integration and control are manifest intheir labor policy, the 2 corporations will be considereda single "jointemployer"for the purposes of the Act. SeeN. L. R. B. v. Stowe Spinning Co.,336 U. S.226, 227, N. 2;N. L. R. B. v. Pennsylvania Greyhound Lines,303 U. S. 261, 263,enforcing 1 NLRB 1, 43-44;N. L. R. B. v. Wentworth Bus Lines,191 F. 2d 849(C. A. 1), enforcing 92 NLRB 1356;N. L. B. B. v. SomersetClassics,193 F. 2d 613,615 (C. A.2) ; N. L. R. B. v. 1)on Juan, Inc.,178 F. 2d 625, 627-628 (C. A. 2),enforcing 79 NLRB 154, 155;N. L. R. B. v. Condenser Corp.,128 F. 2d 67, 71-72(C. A. 3) ;N. L. R. B. v. Federal EngineeringCo., 153 F. 2d 233, 234 (C. A. 6) ;N. L. R. B. v. Swift & Co.,127 F. 2d 30, 32 (C. A. 6). See alsoHutchinson & Co.,et al.,101 NLRB 90. Tested by the principlesestablishedin thesecases itappears, and the undersigned finds, that Respondents, National Shoes, Inc., andNational Syracuse Corporation, constitute a joint employer for the purposesof the Act.Since the two corporations may properly be consideredas a singleemployerfor the purposes of this proceeding, it follows that the facts establishing thatNational Shoes, Inc., is engaged in commerce within the meaning of the Actestablishes the jurisdiction of this Board over both corporations.'6Mac, Irvin,and Fred Siegel are brothers.4As hereinafter sometimes noted(but more fully evidenced in the record),the laborpolicy concerning National Syracuse Corporation is handled in such a fashion that thename of this organization and that of National Shoes, Inc., is used interchangeably.6In viewof theforegoing, no determination is made herein as to whether NationalSyracuse Corporation operations,when viewed separately,fallwithin the orbit of theBoard's authority,which extends to"the full reach of the constitutional power of Con-gress."Polish National Alliancev.N. L. R.B.,322 U.S. 643,647-648. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDChronologyMerits 6By letter dated July 6, 1951, the Union requested Respondents to bargaincollectively in respect to the rates of pay, wages, hours of employment, and otherconditions of employment of employees in the aforementioned unit.On July 18, 1951, the Union filed a petition for certification in Case No.3-RC-796.On or about August 9 or 10, 1951, John J. Maurillo, regional director of theCIO, conferred in the office of Conrad and Smith in New York City with Jacob1. Smith, Respondents' attorney, and with Mac Siegel. At this meeting Respond-ents' representatives agreed to recognize the Union and discussed various termsand conditions of employment concerning employees in the unit involved herein.Maurillo sought a contract similar to the contract then in existence between theUnion and one of Respondents' competitors in Syracuse, New York (A. S. BeckShoe Company). The parties, without benefit of a copy of this contract, thendiscussed various terms of this contract as it would affect the Syracuse storeof Respondents. It was agreed that, in general, the terms of the A. S. Peckcontract and especially the terms concerning holidays, vacations, union security,grievance procedure,sick leave,and pensions would be made applicable to theSyracuse store of Respondents.The parties also discussed wages and reacheda tentative agreement with respect to a wage scale ($49 per week for shoe sales-men, $33 per week for the salesgirl, and $30 per week for the porter). In thecontract being discussed the parties anticipated referring to two types of work-ers-verified full-time workers and extra workers-and contemplated attachingto the contract as an appendix a list of the verified full-time workers.At thisconference it was agreed that further consideration would be given to namingthe persons who were to be listed as verified full-time workers. This meetingended with an agreement that the same individuals would meet again at thesame placeon August 28, 1951, and that meanwhile Maurillo would send Smitha copy of the A. S. Beck contract.On or about August 10, 1951, a jurisdictional dispute arose between UnitedWholesale, Retail and Department Store Union of America, CIO, Local 305 andthe local involved herein concerning the employees in Respondents'Syracusestore.On or about August 24, 1951, this dispute was resolved in favor of thelocal involved herein, and Maurillo,Smith,and Seigel again met in the officeof Conrad and Smith in New York City on August 28,195VAt the August 28,1951,meeting the parties discussed,inter alia,hours of workand agreed upon a 40-hour workweek and time and one-half for work in excessof 40 hours. The parties also agreed, after discussion, that verified full-timeworkers would be given preference in the assignment of overtime work. Theparties again tentatively agreed upon a wage scale (same as set forth above)which was to be incorporated into the contract when drawn unless Respondentsindicated opposition thereto prior to the drawing of the contract.The partiesalso agreed on vacation pay of basic wage plus $12.50 per week for shoe salesmen,$7.50 per week for the salesgirl, and no additional salary for the porter.An6There Is no issue herein concerning and the evidence reveals and the undersigned finds :(1) All employees of Respondents employed at the Syracuse, New York, retail store, exclu-sive of the store manager and all supervisors as defined in Section 2(11) of the Act,constitute a unit appropriate for the purposes of collective bargaining within the meaningof Section 9 of the Act ; and (2)at all times material herein the United Wholesale,Retailand Department Store Union of America, CIO, Local 586, herein called the Union, repre-sented a majority of the employees in the aforementioned unit.7 By letter dated August 23, 1951, Smithwrote Maurilloconfirming a postponement ofthe August 28, 1951,meeting pending resolution of the jurisdictional dispute and cap-tioned this letter"Re: National Shoes, Inc." NATIONALSHOES, INC.443agreement was also reached concerning holidays, the establishment of a pensionfund, a grievance procedure, and sick leave.At the conclusion of this meetingthe parties were in complete agreement concerning the terms to be incorporatedin a written instrument, with the exception noted above with respect to the wagescale and with the exception of the specific individuals to be listed as verifiedfull-time workers."This meeting (the meeting of August 28, 1951) ended with anagreement that Smith would reduce the agreements reached to writing and mailthe contract to Maurillo within the next few days.By letter dated August 29, 1951, Maurillo advised Smith :Dear Mr. Smith :In checking over the A. S. Beck contract, the only change from thecopyI have already given you is indicated in the attached copy.This will complete the total contract. I have not heard from you thismorning so I assume that the wage question you talked over with Mr. Seigelhas been settled satisfactorily. It will be two dollars over the wages nowbeing paid in Gloversville and Troy areas, which is $49.00.Please advise.No response to this letter was received by the Union until September 17, 1951.On that date Smith telephoned Maurillo and advised that drafting of the agree-ment had been delayed by pressure of other work and by his (Smith's) vacationbut that it would be forthcoming. Smith told Maurillo the wage scale ($49 perweek for shoe salesmen) and other terms were all right.On the same date (Sep-tember 17, 1951) Maurillo wrote the National Labor Relations Board "enclosingwithdrawal request of our petition [Case No. 3-RC-796] as the company met andnegotiated a contract with our union."By letter dated October 5, 1951, Maurillo wrote Smith :Dear Mr. Smith :I am still awaiting to hear from you and receive the contract, as hasalready been agreed.I can appreciate that you are busy, but I must insist that you give thismatter your immediate attention, as some problems are arising among theemployees in the store and the receipt of the contract would clear up myproblems.Please let me hear from you."A day or two after October 5th" Maurillo telephoned Smith and was advisedby Smith that "the only reason why I [Maurillo] hadn't the contract was becausehe [Smith] couldn't find the time to prepare one and send it to me." Smith alsoindicated "there was some questions coming up now" and when asked, "What arethe questions?" stated, "Well, nothing important. I will get in touch with you."Maurillo said, "Why don't you send me the contract? If there are some thingsyou want to change, write me. Do something. I can't even get a letter fromyou."Smith replied : "You know how it is, we are just busy down here and thatis the reason."On or about November 29, 1951, the Union filed with the National LaborRelations Board a charge attacking Respondents' refusal to bargain [CaseNo. 3-CA-494].During the latter part of November or the first part of December 1951 Respond-ents unilaterally (without consulting or advising the Union) raised the wagesof the employees in the unit here involved (of the shoe salesmen to $50 per week).8 It was agreed that a contract, without theappendixlisting the verifiedfull-timeworkers, would be drawn and executed within the next few days and thatat a subsequentdate(approximately3 months hence)this appendixwouldbe worked out and incorpo-rated into the contract. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDThrough the efforts of the National Labor Relations Board the parties (Mau-rillo, Smith, and Mac Siegel) again met in New York City on or about February7, 1952.At this conference Maurillo stated that the prior agreement regardingthe wage scale was not now satisfactory since, in the interim, Respondents hadraised wages (to $50 per week for shoe salesmen) so that the present wage scalewas higher than that previously negotiated ($49 per week). The parties nego-tiated a new wage scale ($54 per week, plus 1 percent commission for shoe sales-men and $33 per week for the salesgirl for the first 6 months and $35 per weekthereafter).The parties also confirmed all previous agreements and arrived atan understanding that their agreements would be made effective as of a date nolater than March 1, 1952, regardless of when the contract was reduced to writingand signed.Maurillo requested something in writing indicating Respondentswere recognizing the Union and would make the terms of their agreement effec-tive no later than March 1, 1952.He (Maurillo) was given a letter dated Feb-ruary 7, 1952, stating :DEAR MR. MAURILLO : This will confirm our conversation of today as follows :1.We recognize Local 586, Retail, Wholesale and Department Store Work-ers Union, CIO, as the exclusive bargaining agent for the employees of ourSyracuse Store, except the manager.2.We will mutually endeavor to negotiate an agreement with respect towages, hours and conditions of employment at the store, with the under-standing that negotiations will be carried on in Syracuse at the earliest pos-sible mutually convenient date, and that any understanding arrived at willbe made effective as of a date no later than March 1, 1952.Very truly yours,NATIONAL SYRACUSE CORP.,By Mac Spiegel.This meeting (the meeting on February 7, 1952) ended with an understandingthat another meeting would be held "the following week or within a few days"in Syracuse, New York, at which a representative of Respondents (Mr. Stein-berg) would be available to review the negotiations with union representativesfrom the Syracuse store and that prior thereto Smith would reduce to writingthe agreements reached and mail the contract to Maurillo.Because of the failure of Respondents to take action, Maurillo by letter datedFebruary 22, 1952, advised Smith :DEAR MR. SMITH : It has now been two weeks since I saw you last, andyou were going to mail me a copy of the agreement within a few days. As amatter of fact Mr. Steinberg was to be in Syracuse last week to start nego-tiations on the contract officially.None of these things have been done.The men in the store are again questioning the sincerity of the companyand in spite of the fact that I assure them there may be good reasons for it,there is still a lot of room for doubt. I feel that it is time you kept yourcommitments made to these people.I therefore want you to advise me the date I can expect someone herefor negotiations and at the same time send me a copy of the proposed agree-ment for study.Despite Respondents' failures to take affirmative action, Maurillo expecteda written contract from them and, accordingly, on February 22, 1952, wrote theNational Labor Relations Board a letter withdrawing the charge in Case No.3-CA-494. NATIONALSHOES, INC.445Within a few days after February 22, 1952, Smith telephoned Maurillo andadvised him Mr. Brenner was availablefor a discussion in Syracuse and ameeting was scheduled for March 11, 1952.On March 11, 1952, Brenner, Maurillo, and Harry Ball, an employee fromthe Syracuse store, met and conferred in Maurillo's Syracuse office.They dis-cussed the agreements reached in New York City and Brenner affirmed thevarious commitments by Respondents.The meeting ended witha suggestionfrom Brenner that Maurillo prepare the contract and mail it to Smith becauseSmith seemed to be very busy and couldn't find time to draft it, and an assurancefrom Brenner that Respondents would execute the contract and return it.Within a few days after the March 11, 1952, meeting Maurillo drafted acontract and on March 17, 1952, sent four copies thereof to Smith with arequest that they be executed and returned.On April 18, 1952, Smith telephoned Maurillo and discussed the contractwhich Maurillo had mailed to him. It was a long conversation and atMaurillo'srequest Smith wrote a letter of confirmation. This letter, on stationery ofNational Shoes, Inc., was dated April 18, 1952, and stated :DEAR MR. MAURILLO : As per our telephone conversation, kindly correct thefollowing items in the contract submitted to us:Article 7.-The 1 percent of sales does not apply to cashiersor femalesalespeople.Selling Assistant Manager's salary is not to be identified in the contractas we maintain a $4 differential betweenassistantand regular!Article 20.-"Overtime"--We are not in accord with youridea of firstpreference as we feel other employees have the same right for employ-ment 10Article 9.-Referring to "additional vacation pay," the upstatearea storeshave an arrangement wherebythe salesmen are granted$5 perweek andsalesgirls $3 a week during their vacation period.This onlyapplies to thesalespeople."(a)All regular verified shoe salesmen shall receive fifty-four (54) dollars perweek.All steady extra salesmen working twenty (20) hours per weekor more, shallbe paid at the rate of fifty-four ($54.00) dollars per week. Cashier and salesgirl,first six(6)months shall receive thirty-three (33) dollars per week; after the firstsix (6) months, thirty-five ($35.00) dollars per week. Stock boy and porter shallreceive seventy-five (75¢) cents per hour.Extra part time salesmen shall receiveeight (8) dollars per day.Night part time extras shall receive four (4) dollars perday.Extra salesgirls shall receive seventy-five (75¢) per hour. In addition to theabove salaries,salespeople shall receive one (1)per cent commission on all sales,plus P. M.'s, etc.Selling assistant Manager shall receive sixty-five ($65.00)dollarsper week, plus (1%) one per cent commission.(b)The minimum wage scales as herein fixed and the present wages of any workerearning in excess of such minimum wage scale shall not be reduced during the lifeof this agreement, except as otherwise expressly provided.(c)No salesman or saleswoman shall be required to pay for stock shortages.Allworkers handling cash shall be responsible for cash shortages.10 Article XX of the contract stated :At such times as when the store shall be opened at hours over and above theregularly scheduled normal work day, or work week, the verified employees shall havefirst preference to over-time work before new employees are hired.u The pertinent portions of article IX of the contract stated :(c) Shoe salesmen are entitled to vacations under provisions of sub-division (a)of article IX, to such vacation to which he is entitled,an amount equal to his basepay, plus twelvedollars and fifty cents($12.50).(d)Allselling employees other than shoe salesmen entitled to vacations undersubdivision"(a)" of this article "I%"shall receive for each week of vacation to 446DECISIONSOF NATIONALLABOR RELATIONS BOARDWe would like to call your attention to the fact that the word "shoe sales-women" should be deleted as it does not apply to our type of operation at thistime. [Article 2 refers to "shoe saleswomen."]Article 6, para. A.-This doesn't constitute our understanding.The 40hour week is the basis of the work week and any time worked beyond thefirst 8 hours in any one week would then be paid at time and a half. Thistype of arrangement is actually beneficial as it encourages the supervisorto employ those people that are presently employed for any extra time if itbecomes necessary.Otherwise, the supervisor would employ outside helpat straight time.Our intention, therefore, is to give our own employeesthe maximum of work to increase their income."Article 17.-This was not discussed and should be held in abeyance.Wehave no intention of instituting any pension fund since you, in your union,have no such pension fund set-up.'nI am going through these matters rather quickly as we know you areanxiousto get it cleaned up. If you will be good enough to conform thecontract to these suggestions, we see no reason for the matter not to beconcluded immediately.Kind personal regards.Yours very truly,NATIONALSHOES, INC.,MAC SIEOEL,Secy.In the telephone conversation with Smith on April 18, 1952, Maurillo toldSmith the 1 percent of sales for all salespeople, in article 7, was an error andcould be deleted.Maurillo reminded Smith that the parties had agreed that theselling assistant manager was to receive $65 per week and stated that this wasthe first time Respondents had raised "the question of a $4 differential betweenregular selling employees and the Assistant Manager." Smith's reply is notreflected in this record.Concerning article 20-overtime-Smith stated that ifan agreement could be reached on the other changes suggested this article-which such employees may be entitled an amount equivalent to their weekly base pay,plus Seven and 50/100 ($7.50) Dollars.(e)All non-selling employees who shall be entitled to vacations under subdivision"(a)" shall receive for each week of vacation to which such non-selling employee maybe entitled an amount equivalent to their then weekly base pay plus Six($6.00)Dollars.Article VI paragraph (a) of the contract stated:(a)Forty (40) hours per week shall constitute a regular work week.A day'swork shall constitute eight (8) hours except that the employer shall have the rightto divide a week's work into a six day week and work the employees less than eight(8) hours per day, and in this case, all employees who work beyond their regularlyscheduled hours in each day or in any week in excess of forty (40) hours, shall receivetime and one-half.18 Although the letter refers to article 17, the paragraph of the contract dealing with"Pension fund payments" is numbered XVIII and states :The regular full time verified employees covered by this agreement shall be entitledas of March 1, 1952 to payments at the rate of Eight ($8.00) Dollars per month,into a pension fund to be established by the Union, it being expressly agreed, how-ever, that there shall be no obligation on the part of the Employer to make any con-tribution to such pension fund unless the same or the agreement covering the samewill be approved by the Bureau of Internal Revenue under the terms of which thepayments to be made by the Employer will be deductible as an expense of the Em-ployer for tax purposes, in the year in which same is paid or accrued, and providedthat such payments are not violative of any statutes, rules and regulations governingwage and salary stabilization. NATIONAL SHOES, INC.447article 20-as written would be acceptable.On the question of vacation pay-article 9-Smith said "he couldn't remember what the agreement was" ; thathe wanted"an opportunity to talk to Mr. Siegel about that again." Smithand Maurillo agreed to delete the words "shoe saleswomen" since none was em-ployed in the Syracuse store.Smith indicated that duringApril1952 the retailstores in Syracuse changed their hours so that they now worked Monday andFriday evenings instead of just Monday evenings,and that because of the costinvolved he was insisting that article 6 of the contract be revised[as indicatedin Siegel's letter].Smith denied that an agreement had been reached concerninga pension fund and stated that"since the local union had no set-up for apension"Respondents would not agree to provisions similar to those in article 17of the contract.Maurillo insisted the contract reflected the agreement of theparties.They were not able to reconcile their differences.By letter dated April 21, 1952,Maurillo wrote Mac Siegel,"Secretary NationalShoes, Inc.," requesting the Respondents to delete from article 7 the reference to1 percent sales for employees other than salesmen and as thus revised to executeand return the contract previously submitted and failing that, to confer "nolater than April 29, at 10 a. in." in Syracuse.Copy of this letter is attachedhereto as Appendix A.On April 29,1952,Smith telephoned Maurillo and stated that the followingday he(Smith)and Siegel would call him (Maurillo)to discuss the contractsubmitted by Maurillo and the items listed in Siegel's letter of April 18, 1052.The following day (April 30) the parties,via telephone,discussed these mattersbut did not come to an agreement concerning them.On May 5, 1952,the Union,through Maurillo,filed the charge involved herein.Through the efforts of a representative of the National Labor Relations Board,the parties(Smith and Siegelfor Respondents and Maurillo and Ball for theUnion)met in Syracuse on July 23, 1952.At this meeting the parties discussedthe subjects raised in Siegel's letter of April 18, 1952.They agreed to deletethe erroneous reference to the 1 percent sales commission;agreed upon a $4differential between assistant and regular sales managers'salaries ; agreed toleave the overtime provisions as set forth in the contract submitted by theUnion ; agreed to the vacation pay provisions of the Union's contract;agreed todelete the reference to "shoe saleswomen" ;agreed upon a workweek (a com-promise and agreement upon a 40-hour workweek with an additional 4 hours atregular pay) ; and agreed to delete all reference to a pension program andconsider this matter(pension fund)the following year.At the conclusion ofthis meeting Smith said he would draft a contract incorporating their under-standings and send it to Maurillo for signature.In August 1952 Respondents unilaterally(without consulting or advising theUnion)raised the wages of Bernard Friedman,a salesman,from $50 to $55per week.On or about September17, 1952,Smith sent Maurillo three copies of a proposedcontract together with a covering letter.The letter is attached hereto as Ap-pendix B.Upon receipt of these documents Maurillo called upon Smith in NewYork City.At this conference,on September 22, 1952, Smith for the first timeraised a question concerning the "starting wage for new employees"and soughta $40 per week wage scale instead of the $54 provided for in the Union's draft ofthe agreements.(The contract drafted by Smith states the wage scale shall beas set forth in an appendix.This appendix was not sent to Maurillo.See Ap-pendix B.)Maurillo indicated he would agree that new employees could bepaid a starting wage of $40 or $45 per week for 60 days and thereafter theregular rateThis information was telephoned to Siegel but Siegel insisted 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon the starting rate for "at least a year."Maurillo refused to accept theseterms and accused Respondents of raising this issue at this late date merelyfor the purpose of disrupting the agreements already reached.The contractsubmitted by the Respondents did not contain provisions making it retroactiveto March 1, 1952," and when Maurillo raised this point Smith insisted that suchretroactive provisions be not applied to the wages of employees whose serviceshad been terminated after March 1, 1952.Maurillo refused such a revision andsought, unsuccessfully, the terms previously agreed upon (see,inter alia,the let-ter dated February 7, 1952, given to Maurillo on that date).At this confer-ence Smith also sought a revision of the union-security provisions of the con-tracts so as to provide for recruitment of employees through the Union.Iaurilloprotested such revisions contending that they amounted to closed-shop provisionswith a hiring hall and were illegal.Upon Smith's insistence that these revisionsbe made, Maurillo stated he was "getting nowhere fast" and left the meeting,with a comment that he was going "to tell the Board to proceed with the charge"(filedMay 5, 1952).On September 23, 1952, Maurillo telephoned Smith and asked him whetherRespondents had changed their "thinking" about the matter "we had discussedthe previous day" and Smith said, "No."On September 24, 1952, the complaint herein was issued together with a noticeof hearing scheduling this matter for hearing on October 20, 1952.The hearingwas held as scheduled.Conclusions as to BargainingA careful review of the record convinces the undersigned that Respondents'participation in the bargaining negotiations with the Union lacked the elementof good faith which is the essence of the collective-bargaining obligation.Although on and after August 8 or 9, 1951, Respondents met with the Unionon several occasions and considered the Union's contract proposals and sub-mitted counterproposals of their own, Respondents did not enter into the discus-sions with an open and fair mind and with a sincere purpose to find a basis ofagreement touching upon wages, hours, and conditions of employment 11 It is notenough to fulfill the obligation to bargain that an employer meet and negotiatewith a union. The Act requires that bargaining shall be conducted in completegood faith-"with an open mind and a sincere desire to reach an agreement ina spirit of amity and cooperation." (SeeN. L. R. B. v. Reed and Prince Mfg. Co.,118 F. 2d 874, 885, cert. den. 313 U. S. 595.)Although the Act does not compelagreement, it does require the parties to enter into the negotiations with a sinceredesire to reach and sign an agreement. It is believed that the facts outlinedabove reveal a purpose to defeat and obstruct bargaining and that Respondents'"efforts at bargaining were not real efforts but were shadow boxing to a draw."SeeStonewall Cotton Mills v. N. L. R. B.,129 F. 2d 629, 631 cert. den. 317 U. S.667, andN. L. R. B. v. Whittier MillsCo., 111 F. 2d 474, 478.The general tenor of the evidence is that Respondents went through some ofthe motions of collective bargaining without any intention to facilitate an earlyand successful completion of the negotiations, but merely to preserve the appear-14 It states:"Article XX.Terms of Agreement.This agreement shall be effective asofand shall terminate at the close of business on.1111 It is believed that the activities of Respondents(outlined above)occurring on andafter November 7, 1951, i. e, thoseactivities falling within 6 months of May 7, 1952,when the charge was served on Respondents,by themselves,aswell as when viewedagainst the background of events occurring before November 7, 1951, establish thatRespondents refused to bargain within the meaning of the Act. NATIONALSHOES, INC.449ante of bargaining and at the same time avoid making a contract. Respondents'lack of good faith is evidenced by their vacillation concerning their commitmentsand by their repudiation of prior agreements. It is apparent from the facts out-lined above that the parties near the beginning of their negotiations reachedmutually satisfactory understandings, and that thereafter Respondents waveredwith respect to some of their commitments, injected additional, though not new,problems with respect to some, and repudiated others. Respondents' unreasonabledelays in attempting to meet their commitments-in scheduling conferences andin drafting the contract-is the antithesis of a good-faith endeavor to facilitatean early and successful completion of the negotiations.Respondent's failure andrefusal to incorporate in a contract terms which they knew the Union consideredvital and which the parties had agreed upon (the retroactive clause) is the nega-tion of good-faith bargaining.The statutory bargaining obligation not only imposes the affirmative duty tobargain collectively upon request, but in a negative sense requires the employerto abstain from undercutting the designated bargaining representative by directdealing with individual employees and unilaterally changing terms and condi-tions of employment.Respondents' unilateral action in increasing the pay ofemployees constituted a denial of effective participation by the bargaining repre-sentative in wage determinations and constituted,per se,a violation of Respond-ents' duty to bargain (seeMedo Photo Supply/ Corp. v. N. L. R. B.,321 U. S. 678,andN. L. R. B. v. Crompton-Highland Mills, Inc.,337 U. S. 217).In view of the foregoing, and upon consideration of the record as a whole, itis found that on and after November 7, 1951, Respondents refused to bargaincollectively with the Union and thereby interfered with, restrained, and coercedemployees in the exercise of the rights guaranteed in Section 7 of the Act, inviolation of Section 8 (a) (5) and (1) of the Act. It is further found that theseunfair labor practices, occurring in connection with the operations of Respond-ents, have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.The RemedySince it has been found that Respondents have engaged in unfair labor prac-tices, in order to effectuate the policies of the Act, it is recommended that Respond-ents take the action hereinafter specified.[Recommendations omitted from publication in this volume.]Appendix AApril 21, 195.MR. MAX SIEGEL,SeoretaryNational Shoes, Inc.595 Gerard Ave., Bronx 51, New YorkDEAR MR. SIEGEL : In answer to your communication of April 18, I wish tostate that it is my understanding since my first meeting with you, and since thesecond conference held in Syracuse, between Mr. Brenner and myself, togetherwith one of the members of the committee, that we had come to a full under-standing on all provisions of our contract.That understanding has been re-duced to writing and has been submitted at your request, in the form of a contract,to you.Outside of the clerical error in Article 7, dealing with the1%%oof sales in ref-erence to cashiers and female sales people, all other items in the contract are 450DECISIONS OF NATIONALLABOR RELATIONS BOARDas already previously agreed to. I therefore, request you delete from Article7, the part dealing with 1% sales for female sales people andcashiers andsign the contract as submitted, return it to this office.If you find that you cannot do so, and wish to discuss this further, I suggestthat, no later than April 29, at 10 A. M., that we meet here in Syracuse, andhold a conference between the negotiating committee and yourself. I urge thatyou attend this conference yourself and that you do not again send any otherperson todo this job.A meeting was held here this morning, and I need not tell you the result ofthis meeting, as the boys in the store are very upset over the changes that youare making, and requesting, over their previous agreement and they will nothear of any changes.Hoping you see your way clear to sign this contract and settle this, I am,Yours truly,JOHN J. MAURII.Lo010 Regional DirectorAppendix BSeptember 17th,, 1952.Mr. JOHN J. MAURILLO,010 Regional Director, United Wholesale, Retail and Department StoreUnion of America, CIO, Local #586, 414 Empire Building, Syracuse 2,New YorkRe : National SyracuseDear John,I enclose herewith proposed National Syracuse contract.I have not attached the schedule of verified workers as I understand thatthere have been considerable changes since the last list I had. Please get upsuch a schedule.I have not attached Schedule "B" (wages) because I mislaid my memorandumand I did not want to make an inadvertent mistake. As I understand it, theonly difference was as to the assistant manager, as to which it was agreed thatthe wage differential over the certified regular shoe salesmen is $4.00 per week,subject, of course, to the second sentence of Article "VII".Please get up aschedule from your notes.You will also find blanks in Articles "XVIII" and "XXI" which you shouldbe able to clear up with Mac Siegel over the telephone in very short order.After these details are concluded, we will arrange for signature and exchangeof the signed copies.Sincerely yours,JIS:RSFEnes.CC:WILLIAM MAIMARK, ESQ.National Labor Relations Board,350 Ellicott Square Building,Buffalo, New York.Appendix CNOTICE To ALL EMPLOYEESJACOB I.SMITH.Pursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that : NEUHOFFBROS.,PACKERS451WE WILL, uponrequest, bargainwith UNITEDWHOLESALE,RETAIL ANDDEPARTMENT STORE UNION OF AMERICA,CIO, LOCAL586, as the exclusive rep-resentativeof all employees in the bargaining unit described below withrespect towages, ratesof pay, hoursof employment,and other conditions ofemployment,and if an understanding is reached,embody suchunderstandingin a signed agreement.The bargainingunit is :All employeesof the Syracuse,New York,retail store, excluding thestoremanager and all supervisors as defined in the National LaborRelations Act.WE WILL NOT take anyunilateral action in derogation of the above-namedunion's rightto act as the exclusive representativeof our employees in theabove-describedunit, with respect to any matterproperly subject to the col-lective-bargaining process.WE WILL NOTinterfere,in any other manner, with the effortsof the unionto bargaincollectively with us in regard to the above-mentioned matters, asthe exclusive representativeof ouremployees in the appropriate unit de-scribed above.All of our employees are free to become, remain,or refrain from becomingmembers of the above-named union or any other labor organization,except tothe extent that their right to refrain may be affected by a lawful agreement whichrequires membership in a labor organization as a condition of employment.NATIONAL SHOES, INC., AND NATIONALSYRACUSE CORPORATION,Employer.Dated --------------------By -------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any other material.NEUHOFF BROS., PACKERSandAMALGAMATED MEAT CUTTERS ANDBUTCHER WORKMEN OFNORTH AMERICA, AFL.Case No. 16-CA-431.March 11, 1953Decisionand OrderOn December 31, 1952, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had not engaged in the unfair labor practicesalleged in the complaint, and recommending that the complaint bedismissed in its entirety, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the General Counsel filed excep-tions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.1Pursuant to the provisions of Section3 (b) of the Act,the Board has delegated itspowers in connectionwith thiscase to a three-member panel[Chairman Herzog andMembers Styles and Peterson].103 NLRB No. 45.